Citation Nr: 1736847	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  05-03 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol abuse from July 31, 2003, through April 9, 2007.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.  He died in September 2013; his surviving spouse has been properly substituted as the appellant in this case.  See December 2014 Joint Motion for Partial Vacatur and Remand.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, in which the RO granted service connection for PTSD and assigned an initial rating of 10 percent from July 31, 2003 (the date the original claim was filed).  

In February 2005, the RO granted an increased rating of 30 percent for the PTSD effective from July 2003.  In a November 2007 decision, the Board denied entitlement to a rating in excess of 30 percent for PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which granted a Joint Motion and remanded the matter back to the Board in January 2009.  In July 2009, the Board remanded the issue of entitlement to a higher initial rating for further development back to the RO.  In October 2010, the RO granted a 100 percent evaluation for PTSD with alcohol abuse effective from April 10, 2007.

In a November 2011 decision, the Board denied a rating in excess of 30 percent for PTSD with alcohol abuse from July 31, 2003 through April 9, 2007.  The Veteran appealed the denial of a higher initial rating for PTSD to the Court.  In a January 2013 Order, the Court granted a Joint Motion for Partial Remand, vacated the Board's November 2011 decision with regard to the rating assigned, and returned the case to the Board for further review.

In June 2013, the Board again denied entitlement to a rating in excess of 30 percent for PTSD with alcohol abuse prior to April 9, 2007.  The Veteran appealed the June 2013 Board decision to the Court.  In a December 2014 Order, the Court granted a Joint Motion for Partial Remand and Vacatur, vacating the Board's June 2013 decision with regard to the rating assigned, and returning the case to the Board for further review.  In April 2016, the Board granted a 50 percent rating effective from July 31, 2003 to April 9, 2007.  The Veteran appealed the April 2016 Board decision to the Court.  In a November 2016 Order, the Court granted a Joint Motion for Partial Remand, vacating the Board's April 2016 decision with regard to the rating assigned, and returning the case to the Board for further review.  The case has been returned to the Board for further appellate review.

In August 2007, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer at the Board.  A transcript of that hearing is of record.  In a February 2015 letter, the appellant and her representative were notified of her right to another Board hearing.  She has not requested that a new hearing be scheduled. As such, the Board will proceed with a decision based on the evidence of record.

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  Prior to April 9, 2007, the Veteran's PTSD with alcohol abuse manifested by sleep impairment, near-continuous depression and anxiety, isolation, hypervigilance, intermittent suicidal ideation, unprovoked irritability and anger, difficulty in adapting to stressful circumstances, and difficulty in establishing and maintaining effective social and work relationships.

2.  At no point during the applicable period has the Veteran's PTSD, with alcohol abuse resulted in total occupational and social impairment.


CONCLUSION OF LAW

Prior to April 9, 2007, the criteria for the assignment of a 70 percent rating, but no more for PTSD, have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (b) (2016); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify has been met.  Neither the appellant, nor her representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist the claimant in the development of the claim.  Relevant to the duty to assist, the Veteran's service treatment records, post-service medical records and Social Security Disability records have been obtained and considered. The appellant has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was provided with a VA examinations in connection with his claim in August 2003, October 2007, April 2008 and September 2009 that evaluated the nature, extent, severity and manifestations of his PTSD with alcohol abuse by conducting a complete interview, recording his subjective complaints, reviewing the relevant medical records and offering opinions as appropriate.  Thus, the Board finds these examinations, taken together, are adequate for ratings purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As noted above, the claim of entitlement to a higher initial rating for PTSD was remanded by the Board in July 2009 and the claim for entitlement to a TDIU was remanded by the Board in November 2011 and June 2013.  The Board finds substantial compliance with its remand directives because the Veteran's VA medical records were obtained, he was provided with an adequate VA examination in September 2009, a SOC addressing TDIU was issued in January 2012, the Veteran's Social Security records were obtained, the appellant was asked to submit the Veteran's W-2 forms for the years 2005, 2006 and 2007, and the RO specifically considered whether the Veteran's employment as a bus driver from February 27, 2006 to April 9, 2007 constituted gainful or marginal employment.  Consequently, the Board finds substantial compliance with the July 2009, November 2011 and June 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

As noted above, the Veteran gave testimony at a hearing before a Veteran Law Judge (VLJ) in August 2007.  His testimony at the hearing reflected that he was aware of the elements of his increased rating claim, and he was asked questions directed at identifying pertinent evidence not associated with the claims file.  Accordingly, the VLJ's actions complied with any related duties owed during a hearing.  See 38 C.F.R. § 3.103 (c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

In light of the foregoing, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the appellant's claim, and she will not be prejudiced as a result of the Board proceeding to a decision.

II. Initial PTSD Rating

The Veteran is currently assigned an initial disability rating of 50 percent from July 31, 2003 to April 9, 2007.  The appellant seeks a disability rating of 70 percent for the Veteran's PTSD with alcohol abuse from July 31, 2003 until April 9, 2007.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2016).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart, supra.  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be appropriate.  Therefore, the Board will determine whether further staged evaluations are warranted.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. See 38 C.F.R. § 4.126 (2016).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means 'for example' and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]without those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous." Id.  The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating." Id.  Accordingly, while each of the examples need not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

The Federal Circuit has indicated that when addressing the issue of a veteran's entitlement to a disability rating under 38 C.F.R. § 4.130, an explicit finding as to how most of the enumerated areas are affected may be important, if not absolutely required.  See Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32). 
A GAF score of 41-50 illustrates "[s]serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." A score of 51-60 represents "[m]operate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co- workers).  A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2016); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).  The Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM (DSM-5).  In this case, however, the DSM-IV was in use at the time most of the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

A.  Entitlement to a Schedular Rating in Excess of 50 Percent Prior to April 9, 2007

The Board finds that the Veteran is entitled to a rating of 70 percent, but no more, for his PTSD with alcohol abuse for the period prior to April 9, 2007.  The Board finds that his psychiatric symptomatology more nearly approximated the criteria for a 70 percent rating because he exhibited occupational and social impairment with deficiencies in most areas due to many symptoms that are either listed in the criteria for the assignment of a 70 percent rating, or are of a similar type and degree of severity.  During this period, the Veteran experienced deficiencies in most areas such as work, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  He drank heavily as a way of coping with his PTSD symptoms.  His wife and children reported that throughout the appeal period, he exhibited no drive or ambition at work and did not seek promotions.  He reported feeling anxious or depressed most of the time, appearing fidgety at many of his therapy sessions.  He was noted to have a flat, blunted or anxious affect during several treatment sessions.  He testified during his August 2007 hearing that he suffered crying spells, as well as panic attacks multiple times a week and that in the past and currently he has thoughts of killing himself many times.  His daughter R.R. described him as unfocused, confused, depressed and lost.  His coworkers described him as unfriendly, quiet, angry and distant.  His wife also described him as being constantly distant, and depressed, commenting on how they lived essentially separate lives.  He was noted to have very few friends, and not to socialize with anyone other than his family and other veterans.  During a May 2004 mental health evaluation, he reported feeling worthless and starting to think about suicide by driving into a wall.  These descriptions indicate not only that he suffered disturbances of motivation and mood, but also that he had difficulty in establishing and maintaining effective work and social relationships.  Subsequent VA records document similar impressions of PTSD and GAF scores ranging from the mid-30s to upper 70s throughout the appeal period. 

Additionally, as noted above, his relationships with his family were distant and strained due to his excessive drinking, isolation, depressed mood, and obsessive need to bring up his experiences in Vietnam at inappropriate times.  He was noted to be frequently depressed, irritable and anxious.  His wife reported having left the Veteran to go live with her parents for a period of time.  His daughter J.A., reported after 2003 the Veteran's judgment was constantly impaired, he was often confused and hard to hold a conversation with due to his constant alcohol consumption.  His coworkers reported that he was distant, unfriendly and angry.  One of his coworkers stated that when he was confronted with a stressful situation he would become very angry and sometimes hostile, at times "cursing out" fellow employees.  Another coworker reported that late in 2003 and 2004, he started seeing signs of the Veteran's drinking and noticed that he pulled away more from the group and that his appearance began to change.  Thus, in light of the symptoms experienced by the Veteran and the resulting level of social impairment, the Board finds that the criteria for a 70 percent rating has been more nearly approximated, and as such a rating of 70 percent is warranted from July 31, 2003 to April 9, 2007.

The Board also finds that the Veteran did not exhibit total social impairment between July 31, 2003 and April 9, 2007 because he maintained fair, albeit strained, relationships with his family and was able to attend group therapy.  Although the Veteran's relationships with his family were strained, he and his wife were able to remain married and he spent time with his daughters and grandchildren.  He reported having good relationships with his daughters, and they described him as kind and loving.  The evidence shows that he was also able to maintain some relationship with one or two of his coworkers, P.G. and S.M., both of whom provided written statements concerning their observations of the Veteran's symptoms during the relevant time period.  In his written statement received September 2011, P.G. stated that he and the Veteran became friends after working together for several years, and that the Veteran would tell him about some of the flashbacks he was having.  In his April 2013 written statement, S.M. reported that he noticed a change in the Veteran's appearance and that he was pulling away from his coworkers more in 2003 and 2004.  S.M. also indicated that after observing these changes, he was concerned enough to ask the Veteran how he was doing.  This evidence supports the conclusion that the Veteran was able to maintain a couple of friendships, even if only on a basic level, during the relevant time period.

Moreover, the Veteran did not exhibit severe symptoms such as those associated with the 100 percent rating.  At all VA examinations and medical appointments he was alert, oriented to time and place, and exhibited normal mental status, judgment and thinking.  His symptoms did not interfere with his activities of daily living, as he made sure to keep himself neat and clean in appearance.  He did not report any persistent delusions or hallucinations, and the examiners and health care providers noted no gross impairment in thought processes, communication or behavior. Although he reported suicidal ideation on occasion and exhibited anger and irritability, he was not found to be violent or a danger to himself or others.  The Veteran retired in 2006  and began another job which he remained employed at until April 2007.  While low GAF scores were assigned, at times, the Veteran was able to work during the period in question, albeit with difficulty.  In fact, he retired from one job and obtained another job.  While he exhibited occupational and social deficiencies, the evidence of record shows, as further discussed below, that the Veteran did not exhibit a total occupational and social impairment prior to April 9, 2007. 

The Board finds that staged ratings are not warranted prior to April 9, 2007. The evidence showing an increase in the Veteran's level of impairment did not occur until after he stopped working in April 2007.  Throughout the period on appeal his symptoms and level of occupational and social impairment was relatively stable. While he reported waxing and waning symptoms, including periodic increases in his intrusive thoughts and decreases in his anxiety, his level of impairment remained consistent.  He worked steadily until July 2006, when he decided to retire and focus on his treatment.  He did report noticing an increase in his intrusive thoughts after his retirement, but did not report that his impairment level increased as well.  On the contrary, he reported that he went back to work at a different position, first on a part-time basis, but later full time.  Although his new employment as a bus driver was arguably less demanding than his prior job, there are no facts in evidence demonstrating that his occupational impairment increased or that he was less functional between July 2006 and April 2007, the last time he worked.  Moreover, the evidence does not show that his residual social function diminished during this period.  His wife and daughters reported that his depression, isolation, anxiety, lack of motivation, irritability and anger were present throughout the appeal period, and they did not indicate any increase in these symptoms between July 2003 and April 2007.  It was not until the Veteran stopped working that he experienced increasing problems, including increased anxiety, depression and alcohol consumption.  See August 2007 Updated Evaluation; see also 2007, 2008 and 2009 VA Examination Reports.  The Veteran's therapist also noted a decrease in the Veteran's motivation after he quit working, as he reported that he had many tasks to complete at home, but could not convince himself to do many of them.  See August 2007 Updated Evaluation.  Prior to April 2007, he was able to complete work tasks as evidence by the fact that he was able to maintain his job as a bus driver for over a year.  




ORDER

Entitlement to a 70 percent rating for PTSD is granted from July 31, 2003, through April 9, 2007, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


